Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.


DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 12/10/2020.
•	 Claims 1-12, 14-20, 23-25 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-8, 10-12, 14-20, 23-25 remain unchanged as per the amendment filed on 12/10/2020. 
Claims 1 and 9 (as filed on 12/10/2020) is further amended by the examiner as below.
example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Thomas Lingard on 12/22/2020.
 
Claim 1
A method, comprising: 
simulating a cutting tool drilling an earth formation, comprising incrementally rotating the cutting tool at a plurality of time intervals; 
determining a trajectory of the cutting tool to model at least a portion of a section of a wellbore;
determining a true trajectory of a cutting element disposed on the cutting tool for a duration of the plurality of time intervals, wherein determining the true trajectory of the cutting element is conducted separately from determining the trajectory of the cutting tool; and 
determining a dynamic work profile for the cutting element based on the true trajectory and a force acting on the cutting element at each time interval.

Claim 9
A method of designing a bottom hole assembly, comprising: 

determining one or more cutting elements subjected to cyclic loading, wherein determining the one or more cutting elements subjected to cyclic loading comprises:
determining a force output on the one or more cutting elements;
determining a true trajectory of the one or more cutting elements, wherein the true trajectory includes a cutter position, a cutter displacement, and a cutter velocity over a time period; and
determining a dynamic work profile for the one or more cutting elements, wherein the dynamic work profile is determined using the true trajectory including the force output and the cutter displacement or the cutter velocity; 
altering at least one input parameter selected from a group consisting of cutting tool parameters, drilling operating parameters and bottom hole assembly parameters; and  
repeating simulating, determining and altering until a desired cutting tool design is reached having reduced cyclic loading, increased distribution of dynamic work profile, or any combination thereof.  


Reason for allowance
The following is an examiner's statement of reasons for allowance: 

The claims distinguish over the prior art as a whole. Specifically, the features regarding "determining the true trajectory of the cutting element is conducted separately from determining the trajectory of the cutting tool." As recited in Claim 1 and the true trajectory "includes a cutter position, a cutter displacement, and a cutter velocity over a time period" and that "the dynamic work profile is determined using the true trajectory including the force output and the cutter 
	Additionally the detailed feature of the cutting tool as claimed in Claim 18 (such as “cyclic loading profile” of the second cutting element and the positioning of the first and second cutting elements in “the gage region” and “the central axis” respectively and “the first cutting element having a greater impact resistance than the second cutting element, and the second cutting element having a greater wear resistance than the first cutting element”)  is not taught in the combinations of the prior art of record.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-12, 14-20, 23-25 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127